Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected because the order of steps in the method is unclear.  For examples, Claim 7 recites “a measuring step in a section which is formed along a longitudinal direction …along a leading end portion and trailing end portion”  followed by  “a length from the leading end portion to the trailing end portion along a surface of the section to be measured”  Thus the method recites a measurement step which also recites, “to be measured” within it.  It is unclear, it there is an additional measuring step, or if it intends to indicate additional measurements within the measurement step.
Claim 13, states “a rotating body which is allowed” this is not an active step and it is unclear how the device is supposed to “be allowed”.  For example, what is allowing or disallowing?
Claim 13 also recites, “in conformity with irregularities” which has not been clearly defined.  The term “conformity” in claim 13 is a relative term which renders the claim indefinite. The term “conformity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “conformity of irregularities” intends to mean.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 20190047895).
Regarding claim 1, Kuhn discloses a spool onto which the glass web (103) is wound [0048], or glass roll, comprising a band-shaped glass film (103), which is wound into a roll shape, 
Kuhn does not specifically state the term “creases” however Kuhn discloses and has defects [0018], “defects may include chips, hackles, Wallner lines, arrest lines, frictive damage, and scratches” which one skilled in the art recognizes to at least the term hackle to correspond to the term to creases formed thereon,
wherein the band-shaped glass film (103) comprises an effective section (103A) in which one side edge and another side edge (201/203) in a width direction extend in parallel to each other (see at least Fig 5), and in which each of a leading end portion, marked in Fig 5 by arrow F) and a trailing end portion extends in parallel to the width direction of the band-shaped glass film,
regarding the limitation of claim 1 ”when a length from the leading end portion to the trailing end portion along a surface of the effective section is measured along each of a first position along the one side edge of the band-shaped glass film and a second position along the another side edge of the band- shaped glass film, a difference between a first measurement length and a second measurement length which are respectively measured along the first position and the second position is 400 ppm or less of a longer measurement length of the first measurement length and the second measurement length. “  This limitation amounts to an action at a specific time, as indicated by the italicized words above. Claim 1 is drawn to a product.
MPEP 2113 recites:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claims 2-6, these claims are all directed to when there is the active measurement step

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostendarp et al. (US 6502423) and as evidenced by Eta (US 20110197634).
Regarding claim 7, Ostendarp discloses a glass roll manufacturing method (Col 3; lines 15-22 glass is rolled up), comprising:
a forming step (forming device 1 Col 6; line 58) of cooling and solidifying a glass ribbon (Cooling region 1’ Col 6; line 59), which is obtained by forming molten glass into a band shape (Fig 1)
use of a forming trough for a glass thickness  as taught by Ostendarp is well known to a skilled artisan as evidenced by Eta
pulling the glass ribbon in a longitudinal direction with (several drawing roller pairs 11 Col 6; lines 61), to thereby obtain a band-shaped glass film;
Ostendarp discloses an edge cutting device 50 (Col 7; lines 24-30) corresponding to “a dividing step of dividing both unnecessary portions (5a, 5b) that are respectively present at both ends in a width direction of the band-shaped glass film” from an effective portion positioned between both the unnecessary portions; Ostendarp discloses the glass may have “transient fluctuations” (Col 7; lines 41-42)  which given the broadest reasonable interpretation corresponds to the claimed creases, furthermore one of ordinary skill in the art would recognize that some defects, or creases, would occur in the drawn glass whereas the claim has no dimension to what defines a “crease”
and a winding step of winding up the divided band-shaped glass film formed of the effective portion into a roll shape, to thereby obtain a glass roll; (Col 3; lines 15-22 glass is rolled up),
Ostendarp disclose monitoring device (20) (At least Col 8; lines 35-45, Fig 6-8) which entails a detection of lateral displacement via rollers, (22a-c, or ultrasonic sensors 22a’-c’) (Col 8; lines 38-44), the detection of lateral displacement corresponds to “a measurement step of measuring” as claimed in claim 7 giving the broadest reasonable interpretation because a skilled artisan would recognize there is some type of measurement associated to know the lateral displacement, which in itself a measurement.
Regarding the limitation of claim 7, “in a section to be measured which is formed along a longitudinal direction of the effective portion and in which each of a leading end portion and a trailing end portion extends in parallel to the width direction of the band-shaped glass film,” Fig 6-8 show a leading edge, defined by the point of the arrow, and a trailing edge, defined by the end of the arrow and the edge portion displacement being detected, or measured.
Ostendarp only shows one edge being detected, or measured, in Fig 6-8, however states, monitoring devices may be opposed on the opposite lateral edges (Col 7; lines 65-66)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate edge detectors, or ultrasonic sensors, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate edge detectors, or ultrasonic sensors for the purpose of detecting slight changes in the edges  (Col 8; lines 16-17). 
Ostendarp does not explicitly state, “wherein, when a difference between a first measurement length and a second measurement length which are respectively measured along the one side end portion and another side end portion is more than 400 ppm of a longer measurement length of the first measurement length and the second measurement length, a first adjusting step of adjusting to reduce the difference between the first measurement length and the second measurement length is performed.”
Ostendarp discloses measuring the offset of the edges of the glass ribbon in a longitudinal direction, as discussed above, and an adjustment step in response to the measurement (Col; 6;line 11) of deviation of the glass (Fig 8 shows lateral displacement…An adjustment of drive speeds of the drive rollers 11 can be triggered by means of appropriate signals of the sensors Col 8; line30-35, angular deviation can be sensored Col 8; line 45).  Ostendarp discloses in the broad description of the invention when a deviation from vertical orientation is detected by the device, the measurement result is transmitted to the controller, which is coupled to the drawing device…operating the drawing speeds of both sides such that deviations from linearity can be compensated by suitable adjustments (Col 6; lines 11-21)
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Ostendarp discloses the claimed invention except for the amount of difference in measurement of more than 400 ppm referred to as displacement by Ostendarp.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine an appropriate amount of displacement allowable and compensate with a desired adjustment, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine an appropriate amount of displacement allowable and compensate with a desired adjustment parameters for the purpose of forming vertical glass with reduced deflections and thus reduced rejects and waste (Col 2).
Regarding claim 8, Ostendarp discloses the translational lateral motion (see at least Fig 8, and Fig 4 to 8 Col 8; line 1) and adjusting or controlled individually a deviation from linearity and the linearity can be restored to its set value by a change of the difference between the drawing speeds of the rollers in the roller pairs (Col 8; lines 4-8) first adjusting step comprises a step of adjusting to reduce a difference between speeds at which both one side end portion and another side end portion in a width direction of the glass ribbon respectively connected to the one side end portion and the another side end portion of the effective portion are cooled and solidified. 
Ostendarp discloses the drawing rollers (11) in a cooling zone (at least claim 17 step a).
Regarding claim 9, Ostendarp does not disclose, “when the difference between the first measurement length and the second measurement length is more than 400 ppm of the longer measurement length, both the measurement step and the first adjusting step are alternately performed until the difference between the first measurement length and the second measurement length reaches 400 ppm or less of the longer measurement length while the section to be measured is changed to a new section every time the measurement step is performed.” 
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Ostendarp discloses the claimed invention except for the amount of difference in measurement of more than 400 ppm referred to as displacement and alternating as required by present claim 9.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine an appropriate amount of displacement allowable and compensate with a desired adjustment , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine an appropriate amount of displacement allowable and compensate continuously monitoring as the glass is continuously made and correcting continuously (at least claim 17 step h) with a desired adjustment parameters for the purpose of forming vertical glass with reduced deflections and thus reduced rejects and waste (Col 2).
Regarding claim 10, Ostendarp does not specifically disclose,
“the measurement step comprises measuring a length from the leading end portion to the trailing end portion along the surface of the section to be measured as a third measurement length along a center portion prevented from having the creases positioned between the one side end portion and the another side end portion of the effective portion in addition to the first measurement length and the second measurement length, and wherein, when at least one of two differences comprising a difference between the first measurement length and the third measurement length and a difference between the second measurement length and the third measurement length is more than 500 ppm of a longest measurement length of the first measurement length, the second measurement length, and the third measurement length, a second adjusting step of adjusting to reduce the difference that is more than 500 ppm of the longest measurement length out of the two differences is performed.”
Claims 10-12 is regarding an additional length of glass being measured.  Ostendarp states, monitoring devices may be opposed on the opposite lateral edges (6a’, 6b’) (Col 7; lines 65-66)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate detectors, or ultrasonic sensors,  along any portion since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate edge detectors, or ultrasonic sensors for the purpose of detecting slight changes in the deviation of the glass/ translational lateral motion in additional locations (Col 8; lines 16-17) to increase accuracy of compensating for the deviation. 
	Ostendarp discloses measuring the offset of the edges of the glass ribbon in a longitudinal direction, as discussed above, and an adjustment step in response to the measurement (Col 6; line 11) of deviation of the glass (Fig 8 shows lateral displacement…An adjustment of drive speeds of the drive rollers 11 can be triggered by means of appropriate signals of the sensors Col 8; line 30-35, angular deviation can be sensored Col 8; line 45).  
Ostendarp discloses the drawing rollers (11) in a cooling zone (at least claim 17 step a).
Ostendarp discloses in the broad description of the invention when a deviation from vertical orientation is detected by the device, the measurement result is transmitted to the controller, which is coupled to the drawing device…operating the drawing speeds of both sides such that deviations from linearity can be compensated by suitable adjustments (Col 6; lines 11-21)
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine an appropriate amount of displacement allowable for each length, as the length measured by the ultrasonic sensors is a measurement of the deviation and compensate with a desired adjustment, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine an appropriate amount of displacement allowable and compensate with a desired adjustment parameters for the purpose of forming vertical glass with reduced deflections and thus reduced rejects and waste (Col 2) and motivated to measure at additional locations by the duplication of parts for additional accuracy.
	Regarding claim 13, the term “thickness direction” in claim 13 has not actually been defined in terms of a direction relative to another direction
Ostendarp does disclose the measurement unit comprises a rotating body (rollers 22a-b) for measuring lengths it what is considered a thickness direction through friction with the surface of the section to be measured under a state of being held in contact with the surface of the section to be measured, and is configured to measure each of the measurement lengths based on a distance by which the rotating body rolls on the surface of the section to be measured..  The measurement device is considered allowed to move in a thickness direction of the section to be measured given the broadest reasonable interpretation.
Ostendarp discloses the same process of manufacturing a glass roll wherein the edges are trimmed and glass is cut to length thus giving claim 13 the broadest reasonable interpretation One skilled in the art meets the limitation of claim 13, “in conformity with irregularities on the surface of the section to be measured caused by the creases while rotating”
Regarding claim 14, wherein the section to be measured is divided from the effective portion and discarded (Claim 1 – b/c, claim 17 -c) . 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostendarp et al. (US 6502423) as applied above and further in view of Aburada et al. (US 20180297884).
Regarding claim 15, Ostendarp  does not disclose adjusting a speed at which each part is cooled and solidified through use of three heating units that are respectively configured to heat the one side end portion, another side end portion, and the center portion positioned between the one side end portion and another side end portion of the glass ribbon.
In the analogous art of forming a glass spools using a trough [0004], Aburada discloses heaters, (167a-c) to adjust the temperature of the glass ribbon [0100] to adjust the temperature, viscosity and flow rate of the molten glass to help maintain glass flow within a narrow range of acceptable glass flow rates [0005].  It would be obvious to one of ordinary skill in the art to modify the method of Ostendarp by monitoring and adjusting the temperature of the cooling glass via heaters placed across the width as motivated by reducing the glass flow and thus adjusting the speed between areas of the glass.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhn et al. (US 20190047895) as related to current claim 7, Kuhn discloses a glass roll manufacturing method, comprising:
a forming step forming molten glass into a band shape with a forming trough through the down draw method [0046]-[0048], 
Kuhn does not describe the down draw method in its entirety, including the claimed limitations of, “cooling and solidifying a glass ribbon, “while pulling the glass ribbon in a longitudinal direction, to thereby obtain a band-shaped glass film”
It is the Examiner’s opinion a skilled artisan recognizes the down draw method for forming a glass roll involves; “forming molten glass or a glass base material for secondary processing into a glass film ribbon; winding, into a roll shape, the glass film ribbon, which is drawn downward while being cooled” as evidenced by ETA [0014]
Kuhn does not specifically state the term “creases” however Kuhn discloses and has defects [0018], “defects may include chips, hackles, Wallner lines, arrest lines, frictive damage, and scratches” which one skilled in the art recognizes to at least the term hackle to correspond to the term to creases formed thereon, 
Kuhn discloses a cutting zone (147) corresponding to the claimed dividing step for dividing both unnecessary portions (201, 203)  “The beads being removed using the cutting techniques disclosed herein or other more conventical approaches [0046]-[0047] (Fig. 5-6) 
that are respectively present at both ends in a width direction of the band-shaped glass film from an effective portion (103A) positioned between both the unnecessary portions (See Fig 5 dotted lines to be cut in cutting section (147) of Fig 6);
a winding step of winding up the divided band-shaped glass film formed of the effective portion into a roll shape (104), to thereby obtain a glass roll; and
Kuhn discloses a longitudinal direction of the effective portion where a leading end portion and a trailing end portion extends in parallel to the width direction of the band-shaped glass film as shown below in (Fig 9).

    PNG
    media_image1.png
    541
    558
    media_image1.png
    Greyscale

Kuhn discloses one or more imaging sensors (184) for inspecting edge surfaces (103A) [0061], wherein the edge imaging sensor inspection system is employed to measure [0010] thus a measurement step of measuring.
The imaging sensor (182, 184) is considered to measure, a section to be measured which is formed along a longitudinal direction of the effective portion in which each of a leading end portion and a trailing end portion extends in parallel to the width direction of the band-shaped glass film as seen in Fig 9 above. Giving the claims the broadest reasonable interpretation “a section to be measured” as claimed is not defined and may be any section measured.

Kuhn does not disclose the limitation of, “a length from the leading end portion to the trailing end portion along a surface of the section to be measured along each of one side end portion and another side end portion in a width direction of the effective portion, wherein, when a difference between a first measurement length and a second measurement length which are respectively measured along the one side end portion and the another side end portion is more than 400 ppm of a longer measurement length of the first measurement length and the second measurement length” from claim 7
Kuhn discloses in [0060] the inspection mechanism (180) predominately measuring the edge surfaces. Kuhn [0061] states  One skilled in the art, however, will appreciate that the inspection mechanism 180 may be modified to inspect more than one edge surface simply by incorporating multiple light sources 182, imaging sensors 184, auto-focus mechanisms 186, motion sensors 188, and/or processing and control units 190 in order to evaluate such edge surfaces in real time. Embodiment 8 suggests measuring a hackle, or crease, along one or more segments relatively close to the peripheral edge.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741